SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D A/9 Under the Securities Exchange Act of 1934 (Amendment No. 9)* Diamondback Energy, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 25278X109 (CUSIP Number) Arthur H. Amron, Esq. Wexford Capital LP 411 West Putnam Avenue Greenwich, CT 06830 (203) 862-7012 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December17, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box.o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See section 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or other subject to the liabilities of that section of Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 25278X109 1 Names of Reporting Person. DB Energy Holdings LLC 2 Check the Appropriate Box if a Member of a Group (a)p (b)o 3 SEC Use Only 4 Source of Funds (See Instructions) OO 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 0 8 Shared Voting Power (see Item 5 below) 9 Sole Dispositive Power 0 10 Shared Dispositive Power (see Item 5 below) 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares o 13 Percent of Class Represented by Amount in Row (11) 7.1% 14 Type of Reporting Person HC CUSIP No. 25278X109 1 Names of Reporting Person. Wexford Spectrum Fund, L.P. 2 Check the Appropriate Box if a Member of a Group (a)p (b)o 3 SEC Use Only 4 Source of Funds (See Instructions) OO 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 0 8 Shared Voting Power (see Item 5 below) 9 Sole Dispositive Power 0 10 Shared Dispositive Power (see Item 5 below) 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares o 13 Percent of Class Represented by Amount in Row (11) 0.1% 14 Type of Reporting Person PN CUSIP No. 25278X109 1 Names of Reporting Person. Wexford Catalyst Fund, L.P. 2 Check the Appropriate Box if a Member of a Group (a)p (b)o 3 SEC Use Only 4 Source of Funds (See Instructions) OO 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 0 8 Shared Voting Power (see Item 5 below) 9 Sole Dispositive Power 0 10 Shared Dispositive Power (see Item 5 below) 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares o 13 Percent of Class Represented by Amount in Row (11) 0.0% 14 Type of Reporting Person PN CUSIP No. 25278X109 1 Names of Reporting Person. Spectrum Intermediate Fund Limited 2 Check the Appropriate Box if a Member of a Group (a)p (b)o 3 SEC Use Only 4 Source of Funds (See Instructions) OO 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization Cayman Island Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 0 8 Shared Voting Power (see Item 5 below) 9 Sole Dispositive Power 0 10 Shared Dispositive Power (see Item 5 below) 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares o 13 Percent of Class Represented by Amount in Row (11) 0.3% 14 Type of Reporting Person OO CUSIP No. 25278X109 1 Names of Reporting Person. CatalystIntermediate Fund Limited 2 Check the Appropriate Box if a Member of a Group (a)p (b)o 3 SEC Use Only 4 Source of Funds (See Instructions) OO 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization Cayman Island Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 0 8 Shared Voting Power (see Item 5 below) 9 Sole Dispositive Power 0 10 Shared Dispositive Power (see Item 5 below) 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares o 13 Percent of Class Represented by Amount in Row (11) 0.1% 14 Type of Reporting Person OO CUSIP No. 25278X109 1 Names of Reporting Person. Wexford Capital LP 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)p (b)o 3 SEC Use Only 4 Source of Funds OO 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 0 8 Shared Voting Power (see Item 5 below) 9 Sole Dispositive Power 0 10 Shared Dispositive Power (see Item 5 below) 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares o 13 Percent of Class Represented by Amount in Row (11) 7.7% 14 Type of Reporting Person PN CUSIP No. 25278X109 1 Names of Reporting Person. Wexford GP LLC 2 Check the Appropriate Box if a Member of a Group (a)p (b)o 3 SEC Use Only 4 Source of Funds (See Instructions) OO 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 0 8 Shared Voting Power (see Item 5 below) 9 Sole Dispositive Power 0 10 Shared Dispositive Power (see Item 5 below) 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares o 13 Percent of Class Represented by Amount in Row (11) 7.7% 14 Type of Reporting Person OO CUSIP No. 25278X109 1 Names of Reporting Person. Charles E. Davidson 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)p (b)o 3 SEC Use Only 4 Source of Funds OO 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 0 8 Shared Voting Power (see Item 5 below) 9 Sole Dispositive Power 0 10 Shared Dispositive Power (see Item 5 below) 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares o 13 Percent of Class Represented by Amount in Row (11) 7.7% 14 Type of Reporting Person IN CUSIP No. 25278X109 1 Names of Reporting Person. Joseph M. Jacobs 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)p (b)o 3 SEC Use Only 4 Source of Funds OO 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 0 8 Shared Voting Power (see Item 5 below) 9 Sole Dispositive Power 0 10 Shared Dispositive Power (see Item 5 below) 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares o 13 Percent of Class Represented by Amount in Row (11) 7.7% 14 Type of Reporting Person IN SCHEDULE 13D A/9 This Amendment No. 9 to Schedule 13D (this "Amendment No. 9") modifies and supplements the Schedule 13D initially filed on October 22, 2012, as amended by Amendment No. 1 filed on December 11, 2012, Amendment No. 2 filed on July 2, 2013, Amendment No. 3 filed on November 18, 2013, Amendment No. 4 filed on March 4, 2014, Amendment No. 5 filed on March 26, 2014, Amendment No. 6 filed on July 3, 2014, Amendment No. 7 filed on September 25, 2014 and Amendment No. 8 filed on November 20, 2014 (the "Statement"), with respect to the common stock, $0.01 par value per share (the “Common Stock”), of Diamondback Energy, Inc. (the “Issuer”). Except to the extent supplemented or amended by the information contained in this Amendment No. 9, the Statement remains in full force and effect.Capitalized terms used herein without definition have the respective meanings ascribed to them in the Statement. Item 4.Purpose of the Transaction Item 4 is hereby amended to add the following: Since Amendment No. 8 was filed on November 20, 2014, Wexford received payment for certain Additional Services under an Advisory Services Agreement with the Issuer consisting of $3,750,000 in cash and 63,786 shares of the Issuer’s Common Stock. In addition the Funds sold 1,540,000 shares of Common Stock pursuant to the Form 144 filed by the Funds on December 17, 2014. The Funds may from time to time decide to sell more shares of Common Stock depending on prevailing market conditions. Item 5.Interest in Securities of the Issuer Item 5 is hereby amended and restated in its entirety with the following: (a)-(b)The aggregate number and percentage of shares of Common Stock beneficially owned by the Reporting Persons (on the basis of a total of 56,752,819shares of Common Stock outstanding as of November 12, 2014, as reported by the Issuer in theprospectus filed by the Issuer pursuant to Rule 424(b) under the Securities Act with the Commission on November 14, 2014 are as follows: DB Energy Holdings LLC a) Amount beneficially owned: 4,046,894 Percentage: 7.1% b) Number of shares to which the Reporting Person has: i. Sole power to vote or to direct the vote: 0 ii. Shared power to vote or to direct the vote: iii. Sole power to dispose or to direct the disposition of: 0 iv. Shared power to dispose or to direct the disposition of: Wexford Spectrum Fund, L.P. a) Amount beneficially owned: 48,281 Percentage: 0.1% b) Number of shares to which the Reporting Person has: i. Sole power to vote or to direct the vote: 0 ii. Shared power to vote or to direct the vote: iii. Sole power to dispose or to direct the disposition of: 0 iv. Shared power to dispose or to direct the disposition of: Wexford Catalyst Fund, L.P. a) Amount beneficially owned: 7,628 Percentage: 0.0% b) Number of shares to which the Reporting Person has: i. Sole power to vote or to direct the vote: 0 ii. Shared power to vote or to direct the vote: iii. Sole power to dispose or to direct the disposition of: 0 iv. Shared power to dispose or to direct the disposition of: Spectrum Intermediate Fund Limited a) Amount beneficially owned: 159,716 Percentage: 0.3% b) Number of shares to which the Reporting Person has: i. Sole power to vote or to direct the vote: 0 ii. Shared power to vote or to direct the vote: iii. Sole power to dispose or to direct the disposition of: 0 iv. Shared power to dispose or to direct the disposition of: Catalyst Intermediate Fund Limited a) Amount beneficially owned: 29,928 Percentage: 0.1% b) Number of shares to which the Reporting Person has: i. Sole power to vote or to direct the vote: 0 ii. Shared power to vote or to direct the vote: iii. Sole power to dispose or to direct the disposition of: 0 iv. Shared power to dispose or to direct the disposition of: Wexford Capital LP a) Amount beneficially owned: 4,366,055 Percentage: 7.7% b) Number of shares to which the Reporting Person has: i. Sole power to vote or to direct the vote: 0 ii. Shared power to vote or to direct the vote: iii. Sole power to dispose or to direct the disposition of: 0 iv. Shared power to dispose or to direct the disposition of: Wexford GP LLC a) Amount beneficially owned: 4,366,055 Percentage: 7.7% b) Number of shares to which the Reporting Person has: i. Sole power to vote or to direct the vote: 0 ii. Shared power to vote or to direct the vote: iii. Sole power to dispose or to direct the disposition of: 0 iv. Shared power to dispose or to direct the disposition of: Charles E. Davidson a) Amount beneficially owned: 4,366,055 Percentage: 7.7% b) Number of shares to which the Reporting Person has: i. Sole power to vote or to direct the vote: 0 ii. Shared power to vote or to direct the vote: iii. Sole power to dispose or to direct the disposition of: 0 iv. Shared power to dispose or to direct the disposition of: Joseph M. Jacobs a) Amount beneficially owned: 4,366,055 Percentage: 7.7% b) Number of shares to which the Reporting Person has: i. Sole power to vote or to direct the vote: 0 ii. Shared power to vote or to direct the vote: iii. Sole power to dispose or to direct the disposition of: 0 iv. Shared power to dispose or to direct the disposition of: The total shares of Common Stock reported as beneficially owned by each of Wexford Capital, Wexford GP, Mr. Davidson and Mr. Jacobs include the shares of Common Stock reported as beneficially owned by the Funds and Wexford Capital. Wexford Capital may, by reason of its status as manager or investment manager of the Funds, be deemed to own beneficially the securities of which the Funds possess beneficial ownership. Wexford GP may, as the General Partner of Wexford Capital, be deemed to own beneficially the securities of which the Funds possess beneficial ownership. Each of Davidson and Jacobs may, by reason of his status as a controlling person of Wexford GP, be deemed to own beneficially the securities of which the Funds possess beneficial ownership. Each of Wexford Capital, Wexford GP, Davidson and Jacobs shares the power to vote and to dispose of the securities beneficially owned by the Funds.Each of Wexford Capital, Wexford GP, Davidson and Jacobs disclaims beneficial ownership of the securities owned by the Funds and this report shall not be deemed as an admission that they are the beneficial owners of such securities except, in the case of Davidson and Jacobs, to the extent of their respective interests in the Funds. (c) Except as set forth in Item 4 above none of the Reporting Persons has effected any Transactions in common stock during the 60 days and as previously reported in Amendment No. 8 to this Statement, proceeding the date of this Amendment No.9. (d)Not applicable. (e)Not applicable. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: December 29, 2014 Company Name DB ENERGY HOLDINGS LLC By: /s/ Arthur H. Amron Name: Arthur H. Amron Title: Vice President and Assistant Secretary WEXFORD SPECTRUM FUND, L.P. By: Wexford Spectrum Advisors, L.P. By: Wexford Spectrum Advisors GP LLC By: /s/ Arthur H. Amron Name: Arthur H. Amron Title: Vice President and Assistant Secretary WEXFORD CATALYST FUND, L.P. By: Wexford Catalyst Advisors, L.P. By: Wexford Catalyst Advisors GP LLC By: /s/ Arthur H. Amron Name: Arthur H. Amron Title: Vice President and Assistant Secretary SPECTRUM INTERMEDIATE FUND LIMITED By: /s/ Arthur H. Amron Name: Arthur H. Amron Title: Vice President and Assistant Secretary CATALYST INTERMEDIATE FUND LIMITED By: /s/ Arthur H. Amron Name: Arthur H. Amron Title: Vice President and Assistant Secretary WEXFORD CAPITAL LP By: Wexford GP LLC, its General Partner By: /s/ Arthur H. Amron Name: Arthur H. Amron Title: Vice President and Assistant Secretary WEXFORD GP LLC By: /s/ Arthur H. Amron Name: Arthur H. Amron Title: Vice President and Assistant Secretary /s/ Joseph M. Jacobs JOSEPH M. JACOBS /s/ Charles E. Davidson CHARLES E. DAVIDSON
